     Case 3:21-cv-01014-BEN-RBB Document 10 Filed 09/10/21 PageID.103 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    NOVALK, LLC,                                    Case No.: 3:21-cv-01014-BEN-RBB
12                    Plaintiff,
                                                      ORDER GRANTING DEFENDANT’S
13    v.                                              MOTION TO DISMISS
14    KINSALE INSURANCE CO.,
                                                      [ECF No. 6]
15                       Defendant.
16
17   I.    INTRODUCTION
18         Plaintiff Novalk, LLC (“Plaintiff”) brings this action against its insurer, Defendant
19   Kinsale Insurance Company, erroneously sued as Kinsale Insurance (“Defendant”) for
20   alleged breaches of Defendant’s agreement to insure Plaintiff. ECF No. 1. 1
21         Before the Court is Defendant’s Motion to Dismiss Plaintiff’s Complaint
22   Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure (the “Motion”). ECF
23   No. 6. The motions were submitted on the papers without oral argument pursuant to
24   Civil Local Rule 7.1(d)(1) and Rule 78(b) of the Federal Rules of Civil Procedure. ECF
25   No. 9. After considering the papers submitted, supporting documentation, and
26
27   1
           Unless otherwise indicated, all page number references are to the ECF-generated
28   page number contained in the header of each ECF-filed document.
                                                  1
                                                                              21-CV-01014-BEN-RBB
     Case 3:21-cv-01014-BEN-RBB Document 10 Filed 09/10/21 PageID.104 Page 2 of 4



 1   applicable law, the Court GRANTS the Motion.
 2   II.    BACKGROUND
 3          A.    Statement of Facts
 4          Plaintiff alleges that it owns real estate located at 310 Rockwood Avenue,
 5   Calexico, California, which Defendant insured. ECF No. 1-3 at 15, ¶ 1. After a fire at
 6   the Plaintiff’s property, Plaintiffs notified Defendants pursuant to their policy. Plaintiff
 7   alleges the amount Defendant offered to pay under the policy was far less than the
 8   actual damages suffered. ECF No.1-3, 17 ¶¶ 8-19. Plaintiff’s suit followed thereafter.
 9          B.    Procedural History
10          On March 9, 2021, Plaintiff filed suit against Defendant in the Superior Court of
11   the State of California, County of Imperial (Novalk, LLC v. Kinsale Insurance; and
12   Does 1-100, Case No. ECU001799 (the “State Court Action”)). ECF No. 1-3 at 15.
13   The complaint in the State Court Action alleged causes of action for (1) breach of
14   contract; (2) negligent misrepresentation; (3) declaratory judgment; (4) specific
15   performance; (5) unjust enrichment; (6) bad faith; (7) fraud; (8) violation of the Unfair
16   Competition Law; (9) false advertising; and (10) injunctive relief. Id.
17          On May 27, 2021, Defendant removed this action to this Court. ECF No. 1. As a
18   result of the notice of removal, Defendant was required to file a response to the
19   Complaint by June 3, 2021. ECF No. 4 at 2. On June 1, 2021, Plaintiff and Defendant
20   filed a Joint Motion for Initial Extension of Time to Respond to Complaint. ECF No. 4.
21   This Court granted the joint motion, extending Defendant’s time to respond until June
22   17, 2021. Id. Defendant filed its Motion to Dismiss on June 17, 2021. ECF No. 6.
23   Plaintiff did not file an opposition to Defendant’s Motion.
24   III.   DISCUSSION
25          “Actions or proceedings which have been pending for more than six months,
26   without any proceeding or discovery having been taken therein during such period, may,
27   after notice, be dismissed by the court for want of prosecution.” S.D. Cal. Civ. R.
28
                                                   2
                                                                                21-CV-01014-BEN-RBB
     Case 3:21-cv-01014-BEN-RBB Document 10 Filed 09/10/21 PageID.105 Page 3 of 4



 1   41.1(a); see also States S. S. Co. v. Philippine Air Lines, 426 F.2d 803, 804 (9th Cir.
 2   1970) (affirming “[t]hat a court has power to dismiss an action for want of prosecution on
 3   its own motion, both under Rule 41 (b), F.R. Civ. P., or under its local rule, or even in the
 4   absence of such rules, is settled in this circuit”). In this case, Plaintiff originally filed suit
 5   approximately six months ago, on March 9, 2021. See ECF No. 1-3 at 15. To date, the
 6   record indicates no discovery has been taken or that plaintiff has taken any other action in
 7   this case. Thus, grounds would normally exist for the Court to set an order to show cause
 8   as to why this case should not be dismissed for failure to prosecute. However, the Court
 9   finds it may dismiss without setting the order to show cause due to Plaintiff’s failure to
10   oppose Defendant’s Motion to Dismiss.
11          Local Rule 7.1(f)(3)(a) requires a party opposing a motion to either file a (1)
12   written opposition or (2) “written statement that the party does not oppose the motion.”
13   If an opposing party fails to file the papers in the manner required by the local rules,
14   “that failure may constitute a consent to the granting of a motion or other request for
15   ruling by the court.” S.D. Cal. Civ. R. 7.1(f)(3)(c); see also V. V. V. & Sons Edible Oils
16   Ltd. v. Meenakshi Overseas, LLC, 946 F.3d 542, 547 (9th Cir. 2019) (noting that claims
17   can be abandoned if their dismissal is unopposed); Jenkins v. Cty. of Riverside, 398 F.3d
18   1093, 1095 n. 4 (9th Cir. 2005) (“Jenkins abandoned her other two claims by not raising
19   them in opposition to the County’s motion for summary judgment.”). Thus, where the
20   non-moving party fails to address an argument raised by the moving party in the
21   opposition brief, the Court may consider any arguments unaddressed by the non-moving
22   party as waived. See, e.g., Franchise Tax Bd. of California v. Hyatt, ––– U.S. ––––, 139
23   S. Ct. 1485, 1491, n. 1 (2019) (deeming an argument waived where the defendant failed
24   to raise an issue in the opposition brief); see also Pac. Dawn LLC v. Pritzker, 831 F.3d
25   1166, 1178 n.7 (9th Cir. 2016) (noting that “the plaintiffs did not raise that argument to
26   the district court in their ... opposition to the defendants’ motion for summary judgment,
27   so the argument was waived.”).
28
                                                     3
                                                                                   21-CV-01014-BEN-RBB
     Case 3:21-cv-01014-BEN-RBB Document 10 Filed 09/10/21 PageID.106 Page 4 of 4



 1         Plaintiff’s deadline to oppose Defendant’s Motion was July 1, 2021. This
 2   deadline has passed without response, request for extension, or any other
 3   communication from the Plaintiff. The Court construes Plaintiff’s failure to oppose
 4   Defendant’s Motion as consent to granting the Motion.
 5   IV.   CONCLUSION
 6         For the above reasons, the Court GRANTS Defendant’s Motion to Dismiss the
 7   Complaint without prejudice.
 8         IT IS SO ORDERED.
 9         Dated: September 10, 2021              ____________________________________
10                                                     HON. ROGER T. BENITEZ
                                                         United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                                                            21-CV-01014-BEN-RBB
